Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0313414 ("Pavlov"). 
Regarding claim 1, Pavlov discloses a semiconductor device, comprising: 
a first single-photon avalanche diode (array of photodiodes 315, Fig. 3, paragraph [0003] states photodiodes are Geiger-mode avalanche photodiodes); 
first quenching circuitry coupled to the first single-photon avalanche diode (respective resistance not labeled, Fig. 3); 
a second single-photon avalanche diode (315, Fig. 3); 

a capacitor (320, Fig. 3) that is coupled between the first single-photon avalanche diode and the second single-photon avalanche diode (Fig. 3, capacitor 320 is coupled to a second photodiode via a capacitor).
Regarding claim 2, Pavlov discloses the semiconductor device defined in claim 1, wherein the capacitor (320, Fig. 3) is coupled to a first cathode of the first single-photon avalanche diode (Fig. 3) and a second cathode of the second single-photon avalanche diode (Fig. 3, the first capacitor couples to the cathode of a second photodiode via a capacitor).
Regarding claim 3, Pavlov discloses the semiconductor device defined in claim 1, wherein the capacitor (320, Fig. 3) is coupled to a first node that is interposed between the first single-photon avalanche diode and the first quenching circuitry (Fig. 3) and wherein the capacitor is coupled to a second node that is interposed between the second single-photon avalanche diode and the second quenching circuitry (Fig. 3, the first capacitor couples to the cathode [second node] of a second photodiode via a capacitor).
Regarding claim 4, Pavlov discloses the semiconductor device defined in claim 1, wherein the first single-photon avalanche diode and the first quenching circuitry are coupled in series (Fig. 3) between a first bias voltage supply terminal (+Vbias, Fig. 6) and a second bias voltage supply terminal (ground, paragraph [0047]).
Regarding claim 5, Pavlov discloses the semiconductor device defined in claim 4, wherein the second single-photon avalanche diode and the second quenching circuitry are 
Regarding claim 6, Pavlov discloses the semiconductor device defined in claim 1, wherein the capacitor is a first capacitor (320, Fig. 3), the semiconductor device further comprising: 
a third single-photon avalanche diode (315, Fig. 3); 
third quenching circuitry coupled to the third single-photon avalanche diode (respective resistance not labeled, Fig. 3); and 
a second capacitor (320, Fig. 3) that is coupled between the first single-photon avalanche diode and the third single-photon avalanche diode (Fig. 3, the second capacitor couples to the first and the third photodiodes via a capacitor).  
Regarding claim 7, Pavlov discloses the semiconductor device defined in claim 6, further comprising: 
a fourth single-photon avalanche diode (315, Fig. 3); 
fourth quenching circuitry coupled to the fourth single-photon avalanche diode (respective resistance not labeled, Fig. 3); 
a fifth single-photon avalanche diode (315, Fig. 3); 
fifth quenching circuitry coupled to the fifth single-photon avalanche diode (respective resistance not labeled, Fig. 3); 
a third capacitor (Fig. 3, capacitor 320 couples to the first photodiode and the fourth photodiode via a capacitor) that is coupled between the first single-photon avalanche diode and the fourth single-photon avalanche diode (Fig. 3); and 
.
Claims 1-6, 8-12, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0181177 ("Kobayashi").
Regarding claim 1, Kobayashi discloses a semiconductor device, comprising: 
a first single-photon avalanche diode (photodiode 111, Fig. 9A, paragraph [0096] states it is a SPAD); 
first quenching circuitry coupled to the first single-photon avalanche diode (paragraph [0132] states the pixels are independently connected to a quench circuit (not illustrated)); 
a second single-photon avalanche diode (photodiode 112, Fig. 9A); 
second quenching circuitry coupled to the second single-photon avalanche diode (paragraph [0132] states the pixels are independently connected to a quench circuit (not illustrated); and 
a capacitor (113, Fig. 9A) that is coupled between the first single-photon avalanche diode and the second single-photon avalanche diode (Fig. 9A).
Regarding claim 2, Kobayashi discloses the semiconductor device defined in claim 1, wherein the capacitor (113, Fig. 9A) is coupled to a first cathode of the first single-photon avalanche diode (111, Fig. 9A) and a second cathode of the second single-photon avalanche diode (112, Fig. 9A, and see paragraph [0148]).
Regarding claim 3, Kobayashi discloses the semiconductor device defined in claim 1, wherein the capacitor (113, Fig. 9A) is coupled to a first node that is interposed between the 
Regarding claim 4, Kobayashi discloses the semiconductor device defined in claim 1, wherein the first single-photon avalanche diode and the first quenching circuitry are coupled in series between a first bias voltage supply terminal and a second bias voltage supply terminal (paragraph [0119] states the SPAD cathode 32 is connected to the quench circuit, and paragraph [0132] states that SPAD anode 31 is connected to the anode power supply 40).
Regarding claim 5, Kobayashi discloses the semiconductor device defined in claim 4, wherein the second single-photon avalanche diode and the second quenching circuitry are coupled in series between the first bias voltage supply terminal and the second bias voltage supply terminal (Fig. 8 and paragraphs [0119] and [0132]).
Regarding claim 6, Kobayashi discloses the semiconductor device defined in claim 1, wherein the capacitor is a first capacitor (113, Fig. 9A), the semiconductor device further comprising: 
a third single-photon avalanche diode (paragraph [0016] states there are n×m number of SPAD pixels and Fig. 3 illustrates 3×3 matrix of SPAD pixels); 
third quenching circuitry coupled to the third single-photon avalanche diode (paragraph [0132] states the pixels are independently connected to a quench circuit (not illustrated)); and 

Regarding claim 8, Kobayashi discloses the semiconductor device defined in claim 1, wherein the capacitor comprises first and second overlapping plates (see fifth embodiment, Fig. 20, conducting layer 23M and conductive electrode layer 23P are overlapping, Fig. 20) that are interposed between the first and second single-photon avalanche diodes (the conducting plates overlap above pixel separation portion 39, Fig. 20).
Regarding claim 9, Kobayashi discloses the semiconductor device defined in claim 8, wherein the first plate of the capacitor is electrically connected to the first single-photon avalanche diode (23M layer is connected to left photodiode 21, Fig. 20) and wherein the second plate of the capacitor is electrically connected to the second single photon avalanche diode (electrode 35 on electrode layer 23P is connected to the right photodiode 21, Fig. 20).
Regarding claim 10, Kobayashi discloses the semiconductor device defined in claim 1, wherein the capacitor (113, Fig. 9A) is configured to cause a drop in voltage at the second single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode (Fig. 9B and paragraph [0148]).
Regarding claim 11, Kobayashi discloses the semiconductor device defined in claim 1, wherein the first single-photon avalanche diode is configured to undergo a first voltage drop (L1, Fig. 9B) in response to an avalanche occurring in the first single-photon avalanche diode and wherein the capacitor (113, Fig. 9A) is configured to cause a second voltage drop (L2, Fig. 9) at the second single-photon avalanche diode in response to the first voltage drop to reduce 
Regarding claim 12, Kobayashi discloses the semiconductor device defined in claim 11, wherein the second voltage drop (L2, Fig. 9B) is smaller than the first voltage drop (L1, Fig. 9B).
Regarding claim 18, Kobayashi discloses a semiconductor device (fifth embodiment, Fig. 20), comprising: 
a first single-photon avalanche diode (left SPAD 21, Fig. 20); 
a second single-photon avalanche diode (right SPAD 21, Fig. 20); and 
a first (wiring layer 23M, Fig. 20) and second (electrode 35 on electrode layer 23P, Fig. 20) overlapping conductive layers that are formed between the first and second avalanche photodiodes (above pixel separation portion 39, Fig. 20), wherein the first and second overlapping conductive layers form a parallel plate capacitor (two overlapping conductors separated by a non-conductive region is the definition of a capacitor).
Regarding claim 19, Kobayashi discloses the semiconductor device defined in claim 18, wherein the first conductive layer is electrically connected to the first single-photon avalanche diode (23M layer is connected to left photodiode 21, Fig. 20) and wherein the second conductive layer is electrically connected to the second single-photon avalanche diode (electrode 35 on electrode layer 23P is connected to the right photodiode 21, Fig. 20).
Regarding claim 20, Kobayashi discloses the semiconductor device defined in claim 18, wherein the parallel plate capacitor (modeled as 113, Fig. 9A) causes a temporary reduction in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of U.S. Patent No. 8,884,240 ("Shah"). 
Regarding claim 7, Kobayashi discloses the semiconductor device defined in claim 6, further comprising: 
a fourth single-photon avalanche diode (paragraph [0016] states there are n×m number of SPAD pixels and Fig. 3 illustrates 3×3 matrix of SPAD pixels); 
fourth quenching circuitry coupled to the fourth single-photon avalanche diode (paragraph [0132] states the pixels are independently connected to a quench circuit (not illustrated)); 
a fifth single-photon avalanche diode (paragraph [0016] states there are n×m number of SPAD pixels and Fig. 3 illustrates 3×3 matrix of SPAD pixels); 
fifth quenching circuitry coupled to the fifth single-photon avalanche diode (paragraph [0132] states the pixels are independently connected to a quench circuit (not illustrated)); 

However, Shah discloses a signal division network of resistive elements (34, Fig. 3) coupling the micro-pixels 32 between all rows and columns in the array.  Shah also discloses that in other embodiments, the signal division network may be a capacitive network (col. 6, row 50-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include capacitors between adjacent single-photon avalanche diodes as discloses by Shah in the device of Kobayashi in order to supply a stable potential without fluctuation in potential, as taught, known, and predictable.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlov in view of Kobayashi.  
Regarding claim 13, Pavlov discloses a silicon photomultiplier, comprising: 
a first microcell (array of microcells, Fig. 3) that includes a first single photon avalanche diode (315, Fig. 3) and first quenching circuitry (corresponding resistance, Fig. 3); 
a second microcell (array of microcells, Fig. 3) that includes a second single photon avalanche diode (315, Fig. 3) and second quenching circuitry (corresponding resistance, Fig. 3); and 
at least one component (two capacitors 320 are coupled together via the 305, Fig. 3) coupled between the first microcell and the second microcell (Fig. 3).

However, Kobayashi discloses a first single-photon avalanche diode (photodiode 111, Fig. 9A, paragraph [0096] states it is a SPAD), a second single-photon avalanche diode (photodiode 112, Fig. 9A, paragraph [0096] states it is a SPAD), and at least one component (113, Fig. 9A) coupled between the first single-photon avalanche diode and the second single-photon avalanche diode that causes a drop in voltage (L2, Fig. 9B) at the second single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode (paragraph [0148]) to mitigate crosstalk between the first and second microcells (the temporary reduction in voltage in the neighboring SPAD caused by the coupling capacitor temporarily suppresses its photon-detection efficiency and therefore inherently reduces the probability of crosstalk).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one component between the first and second microcells as disclosed by Kobayashi in the device of Pavlov in order to supply a stable potential without fluctuation in potential, as taught, known, and predictable.
Regarding claim 14, Pavlov in view of Kobayashi discloses the silicon photomultiplier defined in claim 13, and Pavlov further discloses that at least one component comprises a capacitor (320, Fig. 3).
Regarding claim 15, Pavlov in view of Kobayashi discloses the silicon photomultiplier defined in claim 14, and Kobayashi further discloses that the capacitor (113, Fig. 9A) has a first plate that is coupled to a selected one of a cathode and an anode of the first single-photon avalanche diode and wherein the capacitor has a second plate that is coupled to a selected one of a cathode and an anode of the second single-photon avalanche diode (Fig. 9A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect a capacitor between the cathode of a first single-photon avalanche diode and the cathode of the second single-photon avalanche diode as disclosed by Kobayashi in the device of Pavlov in order to supply a stable potential without fluctuation in potential, as taught, known, and predictable.
Regarding claim 16, Pavlov in view of Kobayashi discloses the silicon photomultiplier defined in claim 14, further comprising: 
a third microcell (Fig. 3 illustrates five microcells) that includes a third single-photon avalanche diode (315, Fig. 3) and third quenching circuitry (corresponding resistance, Fig. 3); and 
at least one additional component (two capacitors 320 are coupled together via the 305, Fig. 3) coupled between the first microcell and the third microcell (Fig. 3).
Pavlov does not disclose that the at least one component coupled between the first microcell and the third microcell causes a drop in voltage at the third single-photon avalanche diode in response to an avalanche occurring in the first single-photon avalanche diode to mitigate crosstalk between the first and third microcells.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one component between two microcells as disclosed by Kobayashi in the device of Pavlov in order to supply a stable potential without fluctuation in potential, as taught, known, and predictable.
Regarding claim 17, Pavlov in view of Kobayashi discloses the silicon photomultiplier defined in claim 16, and Pavlov further discloses that the at least one additional component comprises an additional capacitor (320, Fig. 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,451,748 ("Qiang") discloses a silicon photomultiplier array with a capacitor chain, or a resistor chain.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878